Filed 6/4/13 P. v. Brown CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                  C069874

         v.                                                                       (Super. Ct. No. 11F05142)

TIERSA BROWN,

                   Defendant and Appellant.


         Appointed counsel for defendant Tiersa Brown asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         On May 19, 2011, defendant Tiersa Brown drove with a blood-alcohol level of
.16 percent. She also possessed a useable amount of cocaine base. She was previously
convicted of driving with a blood-alcohol level of .08 percent or higher on June 28, 2008.
         Defendant pled no contest to possession of cocaine base (Health & Saf. Code,
§ 11350) and driving under the influence of alcohol with a prior conviction for driving
under the influence (Veh. Code, § 23152, subd. (a)). The trial court suspended


                                                              1
imposition of sentence and granted defendant five years’ formal probation with 180 days
in county jail. The trial court subsequently granted defendant’s request to permit her to
serve the jail term in San Bernardino County with the consent of the Sacramento County
Sherriff’s Department.
         Defendant appeals. The trial court denied her request for a certificate of probable
cause.
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                        DISPOSITION
         The judgment is affirmed.



                                                      HOCH               , J.



We concur:



          ROBIE             , Acting P. J.



         MAURO             , J.




                                               2